Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 1 of 15 PagelD #: 735

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

IN RE ESSAR STEEL MINNESOTA LLC, etal, : Chapter 11
: Case No. 16-11626 (BLS)
Debtors. : Jointly Administered

 

MESABI METALLICS COMPANY LLC
(f/k/a ESSAR STEEL MINNESOTA LLC) and
CHIPPEWA CAPITAL PARTNERS, LLC, : Adv. No. 18-50833 (BLS)

Appellants-Plaintiffs,
Vv. : Civ. No. 19-397 (LPS)

B. RILEY FBR, INC. f/k/a B. RILEY & CO., LLC, ;

Appellee-Defendant.

 

MEMORANDUM
I. INTRODUCTION

This appeal arises in the Chapter 11 cases of Mesabi Metallics Company LLC and its
then-parent holding company, ESML Holdings, Inc. (together, “Mesabi” or “Reorganized
Debtor”). Together with its Plan sponsor, Chippewa Capital Partners, LLC “Chippewa,” and
together with Reorganized Debtor, the “Appeilants”), Appellants have appealed from the
Bankruptcy Court’s February 14, 2019 Order (Adv. D.L. 28) (“Order”)! granting dismissal of an
adversary proceeding brought by Appellants against appellee B. Riley FBR, Inc. (“B. Riley” or
“Appellee’”), seeking to enforce the plan confirmation order and automatic stay. The Order
dismissed the adversary proceeding for the reasons stated by the Bankruptcy Court on the record

at a February 12, 2019 hearing. Specifically, the Bankruptcy Court swa sponte ruled that the

 

' The docket of the adversary proceeding, captioned Mesabi Metallics Company LLC v. B. Riley
FBR Inc., Adv. No. 18-50833 (BLS) (Bankr. D. Del.), is cited herein as “Adv. DI. __,” and the
docket of the Chapter 11 cases, captioned In re Mesabi Metallics Company LLC, Case No. 16-
11626 (BLS) (Bankr. D. Del.), is cited herein as “B.D.”

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 2 of 15 PagelD #: 736

adversary proceeding lacked “a sufficiently close nexus to implementation of the plan to support
this court’s exercise of jurisdiction to consider and dispose of this matter.” (Adv. D.L. 26,
2/12/19 Hr’g Tr. at 4:23-5:8)

Pending before the Court is Appellants’ Motion Requesting Certification of a Direct
Appeal to the U.S. Court of Appeals for the Third Circuit (D.L 10) (“Certification Motion”),
which seeks certification under 28 U.S.C. § 158(d)(2)(A}() and (ii). According to B. Riley,
neither § 158(d)(2)(A)(i) nor (ii) presents a proper basis for certification. However, B. Riley
agrees that the appeal should be certified, but only under § 158(d)(2)(A)Gii). (D.E 15)
Appellants agree that § 158(d)(2)(A)(iii) presents an adequate basis for certification of the
appeal, although one which Appellants contend is weaker than their proffered bases. (D.I. 17}

The Court believes that certification of a direct appeal is warranted under al! of the
provisions cited by the parties. Thus, the Court will certify the appeal under § 158(4)(2)(A)(),
(ii), and (iii).
i. BACKGROUND

On July 8, 2016, the Debtor filed voluntary petitions under Chapter 11, On February 22,
2017, third-party ERP Iron Ore (“ERP”) entered into an agreement with B. Riley (“Original
Agreement”), pursuant to which B. Riley was retained as exclusive financial advisor to the
“Company” (defined as ERPI and its affiliates) to assist ERPI in acquiring the Debtor. B. Riley
would receive a “Restructuring Transaction Fee” if ERPI was successful in the acquisition. On
March 9, 2017, the parties entered into an amendment (“First Amendment”), which
contemplated that B. Riley would “provide additional financial services to the Company” on an
exclusive basis relating to a certain financing transaction and that B. Riley would receive a

success fee equal to 3% of any debt financing transaction. The definition of “Company”

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 3 of 15 PagelD #: 737

remained unchanged from the Original Agreement to the First Amendment, referring only to
“TERPI] and its affiliates.”

On June 8, 2017, Mesabi filed its plan of reorganization (B.D.I. 990) (“Plan”), with
Chippewa as plan sponsor. Thomas Clarke is CEO of Chippewa as well as CEO and controlling
owner of ERPI, While Clarke is a former executive of Mesabi, Clarke was not an executive of
Mesabi on the Petition Date or at any time during the course of the Chapter | 1 cases.

On June 13, 2017, the Bankruptcy Court confirmed the Plan (B.D.1. 1025)
(“Confirmation Order”). The Plan and Confirmation Order included typical provisions
(i) discharging all claims against Mesabi arising prior to the Plan’s effective date (Plan § 14.7;
Confirmation Order 4 52) (“Discharge Injunction”), and (ii) enjoining all holders of such claims
from pursuing either Mesabi as Reorganized Debtor or Chippewa as Plan sponsor (Plan § 14.22;
Confirmation Order J 56) (‘Injunction’). Both the Plan and Confirmation Order also retained
jurisdiction in the Bankruptcy Court over any matter related to the Plan or Chapter 11 cases.
(Plan Art. XII; Confirmation Order 4 51)

On December 21, 2017 — one day prior to the Plan’s effective date — a Second
Amendment to the Engagement Agreement was executed. B. Riley claims that the Reorganized
Debtor, though not yet in existence, became a party to the Engagement Agreement by virtue of
the Second Amendment. The Second Amendment, executed by ERPI, B. Riley, and Chippewa,
changed the definition of “Company,” purportedly “for the avoidance of doubt,” to include, in
addition to ERPI, “Chippewa Capital Partners, LLC, and its subsidiary post-eftective date,
Mesabi Metallics Company, LLC.” Clarke signed the Second Amendment on behalf of
Chippewa and ERPI. B. Riley has alleged that “Mr. Clarke, in his capacity as CEO of Chippewa

(the parent company of Mesabi) executed [the Second Amendment] on behalf of both Chippewa

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 4 of 15 PagelD #: 738

and Mesabi.” (See Adv. D.I. 13 at 9-10 (citing statements) (emphasis added)) Appellants
contend that Clarke was not CEO of Mesabi when he signed the Second Amendment.

On December 22, 2017, the Plan went effective. Post-Plan effective date, Clarke was
designated as CEO of Reorganized Mesabi. Thereafter, B. Riley demanded a fee of
approximately $17 million, based on the Engagement Agreement, and initiated two actions
against Reorganized Debtor and Chippewa, though without permission from the Bankruptcy
Court: (i) an arbitration action before FINRA (“FINRA Action”), initiated on July 25, 2018; and
(ii) a complaint and motion for temporary restraining order (“Motion”) in the United States
District Court for the District of Minnesota, Case No. 18-cv-2575-JRT/BRT (D. Minn.)
(“Minnesota District Court Action”), initiated on September 4, 2018, against Clarke, Mesabi, and
Chippewa, seeking to enjoin them from using, reducing, diminishing, transferring, disposing of,
and/or in any respect dissipating, the amount of $17 million. The Minnesota Motion was heard
on November 2, 2018 and denied on November 21, 2018. On March 11, 2019, the Minnesota
District Court dismissed the Minnesota District Court Action in its entirety, with prejudice,
leaving the FINRA Action.” (id. at D.I. 56)

Believing that B. Riley violated the Confirmation Order by prosecuting the FINRA
Arbitration and Minnesota District Court Action, Appellants filed a complaint for civil contempt,

declaratory judgment, and breach of the Plan. (Adv. D.I. 1) B. Riley moved to dismiss this

 

2B. Riley also brought an action against Clarke personally, alleging fraud in relation to the
negotiation, execution, and performance of the agreements. See B. Riley FBR, Inc. v. Thomas M.
Clarke, Civ. No. 18-2318 (NEB/BRT) (D. Minn.) at D.I. 60 (amended complaint), On
September 6, 2019, the Minnesota District Court granted in part and denied in part Clarke’s
motion to dismiss the amended complaint. fd. at D.I. 96. The docket reflects that this action is
not stayed and that discovery is proceeding, including third-party discovery requests from
Mesabi. Jd. at D.I. 131. Under the current scheduling order (id. at D.I. 127), fact discovery is set
to conclude by September 8, 2020; dispositive motions are due no later than November 11, 2020;
and a jury trial may be scheduled as early as April 13, 2021.

4

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 5 of 15 PagelD #: 739

adversary proceeding (Adv. D.I. 10) (“Motion to Dismiss”), arguing, inter alia, that its claim
cannot be a pre-effective date claim enjoined by the Plan. Appellants opposed the Motion to
Dismiss (Adv. D.I. 13), arguing, inter alia, that (i) Clarke had no authority to bind Reorganized
Mesabi prior to the Plan’s effective date, and (ii) even if he did, any contract-based claim B.
Riley may have against the Debtor arose on December 21, 2017, when the Second Amendment
was executed, and was, thus, discharged upon the Plan’s effective date on December 22, 2017,
According to Debtors, the fact that Clarke and Chippewa did not have authority to execute the
Second Amendment on behalf of Mesabi prior to the Plan effective date merely shows that the
contract upon which B. Riley’s claim is based is unenforceable against Mesabi, not that (as B.
Riley argues) B. Riley somehow has a post-effective date claim against the Reorganized Debtor.
Appellants continue that a claim based on an unenforceable contract is subject to disallowance
under § 502(b)(1) of the Bankruptcy Code, but pursuit of such a claim that arose pre-effective
date is still a violation of the Plan and Confirmation Order.

On November 15, 2018, B. Riley filed its reply in further support of the Motion to
Dismiss. Neither party briefed the issue of the Bankruptcy Court’s subject matter jurisdiction.

On February 11, 2019, the Bankruptcy Court held oral argument on the Motion to
Dismiss and took the matter under advisement. (Adv. D.J. 25) On February 12, 2019, the
Bankruptcy Court issued a bench ruling, which included the following:

Case law teaches that a bankruptcy court’s jurisdiction narrows
significantly following confirmation. And I am not satisfied that
this dispute presents a sufficiently close nexus to implementation
of the plan to support this court’s exercise of jurisdiction to
consider and dispose of this matter.

The record reflects that the parties are in proceedings in Minnesota
Federal Court and in a FINRA proceeding. It appears the parties
can move forward to be heard and to present their claims and
defenses in those proceedings.

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 6 of 15 PagelD #: 740

(Adv. D.I. 26, 2/12/19 Hr’g Tr. at 4:23-5:8) On February 14, 2019, the Bankruptcy Court issued
the Order dismissing the adversary proceeding. (Adv. D.I. 28)

On February 26, 2019, Appellants appealed the Order and moved for a stay pending
appeal so they could request that FINRA allow Appellants to fully litigate their appeal. (Adv.
D.L. 30 & 33) On March 7, 2019, the Bankruptcy Court granted a 45-day stay of the Order “to
give the District Court an opportunity to deal with what I presume will be a further request from
the movant.” (Adv. D.I. 43, 3/7/19 Hr’g Tr. at 26:12-22) On June 4, 2019, this Court granted a
stay pending appeal. (D.I. 21)

The Certification Motion is fully briefed. (D.I. 10, 15, 17, 23, 27) The Court did not
hear oral argument because the facts and legal arguments are adequately presented in the briefs
and record, and the decisional process would not be significantly aided by oral argument.

I. JURISDICTION AND STANDARD OF REVIEW

Pursuant to 28 U.S.C. § 158(a), district courts have mandatory jurisdiction to hear
appeals “from final judgments, orders and decrees” and discretionary jurisdiction over appeals
“from other interlocutory orders and decrees.” 28 U.S.C. § 158(a)(1), (3). Motions for direct
appeal to the court of appeals are governed by 28 U.S.C. § 158(d)(2), which sets out
circumstances under which a district court may certify a final order for immediate appeal to the
court of appeals. Specifically, section 158(d)(2)(A) provides, in pertinent part, the “court of
appeals shall have jurisdiction of appeals” if the district court certifies that:

(i) the judgment, order, or decree involves a question of law as
to which there is no controlling decision of the court of appeals
for the circuit or of the Supreme Court of the United States, or

involves a matter of public importance;

(ii) the judgment, order, or decree involves a question of law
requiring resolution of conflicting decisions; or

 

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 7 of 15 PagelD #: 741

(iii) an immediate appeal from the judgment, order, or decree

may materially advance the progress of the case or proceeding

in which the appeal is taken.
28 U.S.C. § 158(d)(2)(A). Further, pursuant to § 158(d)(2)(B), a district court “shall make the
certification” described in 158(d)(2)(A) if it “determines that a circumstance specified in clause
(i), (ii), or (iii) of subparagraph (A) exists” or if the district court “receives a request by a majority
of the appellants and a majority of appellees (if any) to make the certification described in
subparagraph (A).” See also Inre Tribune Co., 477 B.R. 465, 470 (Bankr. D. Del. 2012). “While
the section [subparagraph (A)] contains three subparts, there are actually four disjunctive criteria
as subpart (i) sets forth two separate benchmarks for certification.” in re Millennium Lab
Holdings, I, LLC, 2016 WL 155500, *4 (Bankr. D. Del. Jan. 12, 2016),
IV. DISCUSSION

The issues for which Appellants request certification are: (1) whether the Bankruptcy
Court erred in concluding it lacked subject matter jurisdiction to interpret and implement the
Discharge Injunction it issued by prior Confirmation Order and related Plan, and (2) whether the
Bankruptcy Court erred in concluding it lacked subject matter jurisdiction to redress contempt of
its prior Confirmation Order. (D.I. 10 at 8; D1. 17 at 4) The Court will certify these issues for
direct appeal to the Court of Appeals for the Third Circuit.

The Certification Motion arises in an unusual procedural posture. Appellants as well as
Appellee request certification. On the record before the Court, no one objects to certification.
However, while Appellants identify three bases for certification, Appellee vigorously disputes
the applicability of those bases, yet identifies a fourth basis it contends justifies certification.
Appellants, in turn, do not challenge that Appellee’s basis for certification is satisfied, but they

do denigrate it as being as “weaker” basis than any of their proffered three bases. Neither side

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 8 of 15 PagelD #: 742

provides the Court with any explanation for why it matters which basis the Court cites for
certifying or why (if at all) the Court needs to choose among the bases cited by the parties,

Under the circumstances, it is clear that the Certification Motion should be granted.
Arguments to varying degrees of persuasiveness are made with respect to each of the four bases
offered by the parties. The Court briefly discusses each basis below.

A. Absence of a Controlling Decision

The first prong of subsection (i) contemplates certification of an appeal where “the
judgment, order, or decree involves a question of law as to which there is no controlling decision
of the court of appeals for the circuit or of the Supreme Court of the United States.” 28 U.S.C.

§ 158) @2)(A)G). “A ‘controlling decision’ of the Third Circuit for the purposes of

§ 158(d)(2)(A)i) is one that admits of no ambiguity in resolving the issue.” Stanziale v. Car-Ber
Testing, Inc. (In re Conex Holdings, LLC), 534 B.R. 606, 611 (D. Del. March 23, 2015) (internal
citation omitted).

Appellants argue that certification for direct appeal is appropriate under subsection (1)
because there is no controlling decision that unambiguously answers the particular issues
presented in this appeal. Appellants argue that while district courts widely recognize that
bankruptcy courts have “core” jurisdiction to interpret and enforce their own confirmation

orders,’ there is no unambiguous confirmation of this view from the Supreme Court or the Third

 

3 See, e.g., HHI FormTech, LLC v. Magna Powertrain USA, Inc. (Inre FormTech Indus., LLC),
439 B.R. 352, 357 (Bankr. D. Del. 2010) (“Enforcement and interpretation of orders issued in
core proceedings are also considered core proceedings within the bankruptcy court’s
jurisdiction.”); In re Christ Hosp., 502 B.R. 158, 179-80 (Bankr. D.N.J. 2013) (finding
enforcement of confirmation order is core under 157(b)(2)(L) because “[e]nforcement motions
relating to such orders are likewise ‘core’ and squarely within this court’s jurisdiction to hear and
determine”); In re G-I Holdings, Inc., 580 B.R, 388, 424 (Bankr. D.N.J. 2018) (“Enforcing the
discharge injunction is within this Court’s core jurisdiction because it is enforcing this Court’s
confirmation order based on rights provided in the Code: the discharge in 11 U.S.C. § 1141(d@)

8

 

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 9 of 15 PagelD #: 743

Circuit. Appellants explain that while there are binding appellate decisions on related questions
—e.g., a bankruptcy court determines whether it has post-confirmation jurisdiction over non-core,
“related to” matters by application of the “close nexus” test, see Binder v. Price Waterhouse &
Co., LLP (In re Resorts Int'l, Inc.), 372 F.3d 154, 166 (Gd Cir. 2004), and the close nexus test
does not apply when determining whether a bankruptcy court has jurisdiction over “core”
proceedings (it only applies when determining a bankruptcy court’s jurisdiction over
postconfirmation, non-core proceedings, see Geruschat v. Ernst Young LLP (In re Seven Fields
Dev. Corp.), 505 F.3d 237, 260 (3d Cir. 2007) -- these holdings do not directly answer the
question posed here.

B. Riley counters that Appellants have misapprehended the nature of the issue they raise
and have misconstrued Resorts. B. Riley argues that there is no such thing as “core jurisdiction;”
rather, jurisdiction must be “arising in,” “arising under,” or “related to.” (D.I. 15 at 14-15)
According to B. Riley:

Once the court determines that subject matter jurisdiction exists,
the court must determine whether the matter of which it has
jurisdiction is “core” or “non-core.” If the matter is “core,” with
limited exception, the bankruptcy court can enter final judgment.
If the matter is non-core, the bankruptcy court must enter proposed
findings and recommendations for the district court to consider.
Whether a matter is “core” is not dispositive of underlying subject
matter jurisdiction.

(Ud. at 15) Based on the foregoing, B. Riley argues that Appellants have “misrepresent[ed] the

holding and import of Resorts:”

 

and the discharge injunction in 11 U.S.C. § 524(a)(2), and therefore, is a proceeding ‘arising in’
a case under title 11.”) (internal quotation marks omitted); Texaco Inc. v. Sanders (In re Texaco
Inc.), 182 B.R. 937, 944 (Bankr. S.D.N.Y. 1995) (“There can be no question that a proceeding
such as this, to enforce and construe a confirmation order issued by this Court in this case,
constitutes a proceeding “arising in or related to a case under title 11.”).

9

 

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 10 of 15 PagelD #: 744

Appellants describe this decision as holding “that [whether] a
bankruptcy court has post-confirmation jurisdiction over non-core,
“related to” matters is evaluated under the ‘close nexus’ test.” But
the Third Circuit held no such thing. In fact, it applied the “clase
nexus” test governing related-to jurisdiction without even
deciding whether the underlying claims constituted “core”
proceedings. Resorts, 372 F.3d at 162 (“Regardless, we need not
resolve whether this is a ‘core’ proceeding for subject matter
jurisdictional purposes because ‘[w]hether a particular proceeding
is core represents a question wholly separate from that of subject-
matter jurisdiction.” Under 28 U.S.C. § 157, a bankruptcy court
might have jurisdiction over a proceeding but still might not be
able to enter final judgments and order.”). Appellants’
understanding of this decision — and its implication on the
Bankruptcy Court’s jurisdiction over the Adversary Proceeding --
are woefully misplaced.

(id. at 12) (emphasis in original)

In reply, Appellants contend that the universe of “core” proceedings is coextensive with
the combined universe of “arising in” and “arising under” proceedings. (D.I. 17 at 2-3) They
point to 28 U.S.C. § 157(b), which describes core matters as those “arising under [the
Bankruptcy Code], or arising in a case under [the Bankruptcy Code].” In contrast, a matter that
is “otherwise related to a [bankruptcy case]” “is not a core proceeding” — it is instead, in
bankruptcy parlance, “non-core.” 28 U.S.C. § 157(c). This equivalency is true to such an extent
that the Third Circuit has repeatedly recognized the term “core” is interchangeable with “arising
in” and “arising under.” See, e.g., Imre Combustion Eng’g, Inc., 391 F.3d 190, 226 (3d Cir.
2004) (“[P]roceedings arising under title 11[] and proceedings arising in a case under title 11 are
referred to as ‘core’ proceedings; whereas proceedings ‘related to’ a case under title 11 are
referred to as ‘non-core’ proceedings.”); Geruschat, 505 F.3d at 251 (defining “‘related to’”
jurisdiction as “noncore jurisdiction and ‘arising under title 11 or arising in a case under title

11°” as “core jurisdiction”). Even the Supreme Court has observed that “core” and “related to”

matters are mutually exclusive. Stern v. Marshall, 564 U.S. 462, 477 (2011) (It does not make

10

 

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 11 of 15 PagelD #: 745

sense to describe a ‘core’ bankruptcy proceeding as merely ‘related to’ the bankruptcy case;
oxymoron is not a typical feature of congressional drafting.”). As such, a determination that a
proceeding is “core” is a determination that it falls within 28 U.S.C. § 1334(b) bankrupicy
subject matter jurisdiction, whether as “arising in” or “arising under” jurisdiction.

The United States Supreme Court suggests that bankruptcy courts “plainly” have
jurisdiction to enforce their own orders. See Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151
(2009). But Travelers does not explicitly provide that such jurisdiction is “core.” See generally
id. at 137. Another Third Circuit decision found that interpretation and enforcement of a
bankruptcy court sale order constitutes a core proceeding. See Centennial & Allegheny Univ.
Hosps.-East Tenet Healthsystem Phila., Inc. v. Nat'l Union of Hosp. & Health Care Emples.,
AFSCME, Dist. 1199C Un re Allegheny Health, Educ. & Research Found), 383 F.3d 169, 175-
76 (3d Cir. 2004) (“[W]e hold that the bankruptcy court correctly determined that the suit was a
core proceeding because it required the court to interpret and give effect to its previous sale
orders.”). But that decision does not explicitly provide that interpretation and enforcement of a
confirmation order constitutes a core proceeding.‘

The Court agrees with Appellants’ view of where there are open legal issues. Centennial
does not hold that a proceeding to interpret and enforce a discharge injunction in a confirmation
order is core; nor does any other binding decision of the Third Circuit or Supreme Court

unambiguously answer that question. Thus, the decision being appealed cannot be said to

 

4 Appellants contend that the rule of Centennial should easily extend to confirmation orders, as
other district and bankruptcy courts have found. See, e.g., Jn re Christ Hosp., 502 B.R. 158, 179-
80 (Bankr. D.N.J. 2013) (finding enforcement of both sale order and confirmation order is core
under § 157(b)(2)(L) (regarding confirmation orders) and § 157(b)(2)(N) (regarding sale orders),
respectively, because “[e]nforcement motions relating to such orders are likewise ‘core’ and
squarely within this court’s jurisdiction to hear and determine”).

11

 

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 12 of 15 PagelD #: 746

“admit[] of no ambiguity in resolving the issue.” Accordingly, certification is appropriate under
the first prong of § 158(d)(2)(A)qi).

B. Public Importance

Courts have interpreted the “public importance” prong of 28 U.S.C. § 158(d)(2)(A)G)
narrowly. See In re Nortel Networks Corp., 2010 WL 1172642, *1 (Bankr. D. Del. Mar. 18,
2010). The issue on appeal does not constitute a matter of “public importance” unless it
“transcend[s] the litigants and involve[s] a legal question the resolution of which will advance
the cause of jurisprudence to a degree that is usually not the case.” In re Am. Home Mortg. Inv.
Corp., 408 B.R. 42, 44 (D. Del. 2009) (quoting 1 COLLIER ON BANKRUPTCY { 5.05[A] (15" ed,
rev.)). An appeal that impacts only the parties, and not the public at large, is not “a matter of
public importance.” See Goody's, 2009 WL 2355705, at *2.

Appellants argue that “[d]etermination of the extent of the Bankruptcy Court’s authority
to enforce the discharge injunction in its own Confirmation Order is a purely legal question that
transcends the litigants in this case and is of the utmost public importance.” (D.I. 10 at 19)
Here, in Appellants’ view, allowing the Bankruptcy Court’s Order to stand may undermine the
Bankruptcy Code’s debtor protections provided in §§ 524 and 1141(d), because the Order
disclaims core jurisdiction over enforcement of a discharge injunction.

The Court agrees that certification of the issue on appeal may aid in upholding
fundamental bankruptcy protections and is of sufficient public importance to warrant
certification. Additionally, the resolution of this issue may have important practical
ramifications. As Appellants point out, parties in situations similar to that of B. Riley may

attempt to gain strategic advantage by moving for dismissal of post-confirmation discharge

12

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 13 of 15 PagelD #: 747

injunction enforcement actions, which Appellants argue are squarely within bankruptcy court
jurisdiction.

Cc, Resolution of Conflicting Decisions

Appellants argue that certification is also appropriate under § 158(d)(2)(A)(ii) because
numerous decisions conflict with the Bankruptcy Court’s determination here. “Conflicting
decisions” can be sufficient to warrant direct appeal under subsection (if) where the decision to
be appealed conflicts with pre-existing decisions from other lower courts within the circuit. See
Millennium Lab Holdings, 543 B.R. at 713-25 (certifying issue for appeal where bankruptcy
court’s ruling conflicted with another pre-existing bankruptcy court decision within circuit) sinre
Blue Stone Real Estate, Const. & Dev. Corp., 396 B.R. 555, 561 (Bankr. M.D. Fla. 2008) (same).

Here, the Bankruptcy Court’s Order conflicts with various decisions of other bankruptcy
courts and district courts, including those within the Third Circuit? Numerous lower court
decisions within this circuit held that a bankruptcy court has core jurisdiction to enforce a
discharge injunction in a confirmation order. See, e.g., Jn re G-I Holdings, Inc., 580 B.R. 388,
424 (Bankr. D.N.J. 2018) (“Enforcing the discharge injunction is within this Court’s core

jurisdiction because it is enforcing this Court’s confirmation order based on rights provided in

 

> The parties identified only one in-circuit decision where enforcing a confirmation order was
deemed “related to” — and in that case the court found jurisdiction existed nevertheless. See In re
SelectBuild ll, LLC, 2015 Bankr. LEXIS 1790, at *17 (Bankr. D. Del. May 28, 2015) (“[C]ourts
have specifically, and consistently, held that the bankruptcy court retains yurisdiction, inter alia,
to enforce its confirmation order.”) (quoting fa re Cont’ Airlines, Inc., 236 B.R. 318, 326
(Bankr. D. Del. 1999) (citations omitted)). Relying on the Third Circuit’s close nexus test, the
SelectBuild court ruled: “The Motion seeks interpretation and implementation of the discharge
injunction of the confirmed Plan; therefore, the relief sought in the Motion falls within the
confines of postconfirmation related-to jurisdiction.” Jd. at *18-19. In the instant case, the
Bankruptcy Court followed SelectBuild by applying the “close nexus” test in determining
whether it had post-confirmation jurisdiction over the dispute but departed from SelectBuild in
finding it lacked jurisdiction nonetheless.

13

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 14 of 15 PagelD #: 748

the Code... and therefore, is a proceeding ‘arising in’ a case under title 11.”) (internal quotation
marks omitted); HHI Formtech, LLC v. Magna Powertrain USA, Inc. (Inre FormTech Indus.,
LLC), 439 B.R. 352, 357 (Bankr. D. Del. 2010) (Walrath, J.) (“Enforcement and interpretation of
orders issued in core proceedings [e.g., confirmation orders, see 28 U.S.C. § 157(6)(2)(L)] are
also considered core proceedings within the bankruptcy court’s jurisdiction.”); Meyer v. Wells
Fargo Bank, N.A. (In re Meyer), 2018 Bankr. LEXIS 1041, at *9 (Bankr. M.D. Pa. Apr. 4, 2018)
(“It is essential for a bankruptcy court to have jurisdiction to enforce its own orders, including
enforcement of a discharge injunction. ... This Court therefore has core subject matter
jurisdiction to hear and decide claims regarding alleged violations of the discharge injunction.”),
Trs. of Conneaut Lake Park, Inc. vy, Park Restoration, LLC (in re Trs. of Conneaut Lake Park,
Inc.), 2018 Bankr. LEXIS 1447, at *1 (Bankr, W.D. Pa. May 15, 2018) (“The Motion to Enforce
[the discharge injunction] is a core proceeding.”).

In the Court’s view, the conflicting decisions requirement for certification under
subsection (ii) is, thus, satisfied.

D. Advancing the Proceeding

Certification is appropriate under 28 U.S.C. § 158(d)(2)(A)(iii) where an immediate
appeal from the order may materially advance the progress of the case. In determining whether
to certify an appeal under this provision, the Court must determine whether there is anything
“extraordinary or urgent about this situation that recommends departing from the standard
appellate process.” Conex Holdings, 534 B.R. at 606.

B. Riley cites this subsection (iii) as the only meritorious basis for certification. In doing
so, B. Riley contends that a definitive decision from the Third Circuit will allow B. Riley to

proceed with the FINRA Action without further delay. Otherwise, in B. Riley’s view, a final

14

 

 
Case 1:19-cv-00397-LPS Document 29 Filed 07/01/20 Page 15 of 15 PagelD #: 749

resolution of these issues may take years, during which Appellants may deplete their resources,
potentially harming B. Riley. (See, e.g., D.I. 15 at 16) Appellants dispute much of B. Riley’s
argumentation but, nonetheless, do not contest that an immediate appeal may materially advance
the progress of the case.

Based on the facts and circumstances of this appeal, and given the parties’ consensus on
this factor, the Court concludes that certification for direct appeal under § 158(d)(2)(A)(iii) is

also appropriate.

 

V. CONCLUSION
Accordingly, the Court will grant Appellants’ Certification Motion (D.L. 10). An

appropriate Order follows.

 

} mY
Nan Lod eg
ms \
SC es } bho
July 1, 2020 HONORABLE LEONARD P. STARK

Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 
